DETAILED ACTION

Status of Claims
This action is in reply to the amendments and arguments (filed April 7, 2022) and IDS (filed April 28, 2022). Claims 1, 7, and 13 have been amended. Claims 1-21 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2022 has been considered and initialed copy of the 1449 is hereby attached.

Response to Arguments
101: The Applicant’s amendments and arguments with respect to the 101 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amended limitations integrate the abstract idea into a practical application. The Applicant’s arguments are moot in light of substantive amendments that necessitate a reconsideration of the claims.
However, to promote compact prosecution, the Examiner will address the Applicant’s arguments. The Applicant argues in p. 10-12 that the claims are not evaluated as a whole because use of processors precludes grouping the limitations in certain methods of organizing human activity or mathematical concepts. As stated in the previous office action and below rejection, the technological elements are removed from the recitation of the limitations that are directed to the abstract idea because the technological elements are considered to be additional elements. The additional elements are analyzed under the prong two analysis of step 2A (see MPEP 2106.04(d)(1)). As such, Prong One analysis only state the limitations that recite the abstract idea. As stated in the below rejection, the limitations of the claims that recite the abstract idea are clearly provided.
Applicant further states (p. 12-14 that the amended limitation integrates the abstract idea into a practical application. As stated in the below rejection, the amendments do not integrate the abstract idea into a practical application because additional element is directed to data filtering (see MPEP 2106.05(f)(1-2)). As such, the additional element represents the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use (see MPEP 2106.05(f),(h)).
Applicant further states (p. 14-15) that the claims are directed to an inventive concept that amounts to significantly more than the abstract idea because the Applicant’s limitations are directed to a concrete feature rooted in compute technology. The Examiner disagrees. The modeling features are directed to the abstract idea of workforce optimization with a predictive model which is encompassed by the mathematical concepts grouping (see MPEP 2106.04(a)(2)(I)(A)(iv), (I)(B(iv)).
Due to the substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 101 rejection is presented below that addresses claims 1-21.
The Applicant does not address the signal per se rejection of claims 13-21 by argument or amendment.
103: The Applicant’s amendments and arguments with respect to the 103 rejection have been fully considered and are not persuasive.
The Applicant essentially argues that the amended claims overcome the cited references. The Applicant’s arguments are moot in light of substantive amendments that necessitate an updated search reconsideration.
Due to the substantive amendments, new grounds of rejection have been applied to address the amendments and an updated 103 rejection is presented below that addresses claims 1-21.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

In the instant case claims 1-6 and 19 are directed to a process, claims 7-12 and 20 are directed to an apparatus. Although claims 13-18 and 21 are not directed to a statutory subject matter, claims 13-18 and 21 are nevertheless considered for abstract idea analysis to promote compact prosecution.

Claims 1, 7, and 13 are directed to the abstract idea of workforce optimization which is grouped under managing personal behavior or relations or interactions between people subgrouping of organizing human activity in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 13, and 17 recite “aggregating … sample data regarding a plurality of factors associated with employment of employees …”, “populating … predicted employment values for predefined geographic regions”, “rank ordering … the predefined geographic regions according to their indices of workforce elasticity”. Claims 1, 7, and 13 are also directed to the abstract idea of workforce optimization with a predictive model which is grouped under mathematical concepts in prong one of step 2A. (See 2019 Revised Patent Subject Matter Eligibility Guidance). Claims 1, 7, and 13 also recite “performing … iterative analysis on the data … to construct with modeling a predictive model”, “testing … the predictive model with test data, changing hyperparameters of the predictive algorithm based on test results, randomizing test data and training data, retraining the predictive model with the predictive algorithm and randomized training data, retesting the retrained predictive model and deploying the retested predictive model based on a successful retest”, “converting … the predicted employment values in … into percentages of observed employment values for the predefined geographic regions over a specified time period to create indices of workforce elasticity for each geographic region”. Accordingly, the claims recite an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as processors, database, machine learning, computer system, computer-readable storage media represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Furthermore, the claims recite the additional element of “controlling how fast the predictive model learns patterns and which patterns to identify and analyze by”. The additional element is directed to data filtering (see MPEP 2106.05(f)(1-2)), as such, the additional element also represents the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. implement) the acts of workforce optimization and workforce optimization with a predictive model (see MPEP 2106.05(f),(h)).

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of workforce optimization and workforce optimization with a predictive model using computer technology (e.g.: the processor unit, see specification as filed ¶ [0066]). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h))

Hence claims 1, 7, and 13 are not patent eligible.

As per dependent claims 2-3, 8, 15, 19, and 21, the dependent claims do not recite any additional elements. As such, for reasons shown above regarding parent claims 1, 7, and 13 and due to their dependency on the rejected parent claims, claim 2-3, 8, 15, 19, and 21 are similarly not patent eligible.

As per dependent claims 4-6, 9-12, 16-18, and 20, the dependent claims recite the additional elements of supervised learning, unsupervised learning, reinforcement learning, and aggregated graphical processor units (GPU). The additional elements are considered to be mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea when considered for patent eligibility under Prong Two of Step 2A. Even in combination, these additional elements do not integrate the abstract idea into a practical application. Furthermore, in step 2B, as noted above, the additional elements are also determined to be mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. In addition, the dependent claims include no indication that they involved an ordered combination of steps that are enough to indicate that the dependent claims include material that amounts to be significantly more that the abstract idea. For these reasons, there is no inventive concept in the dependent claims, and thus the dependent claims are not patent eligible (MPEP 2106.05(I)(A)(f) & (h)).

Signal per se
Claims 13-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the claims are directed to a signal per se (a computer-readable storage media, first through eighth program code, stored on the computer-readable storage media, …). ¶ [0072] of the specification as filed discloses “computer-readable media 720 may be computer-readable storage media 724 or computer-readable signal media”. The specification specifically recites a signal.

The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO. See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow). The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 US.C. § 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 Us. C. § 101, Aug. 24, 2009; p. 2.

The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter. In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 US.C. § 101 in this situation, the USPTO suggests the following approach. A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. Cf. Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multicellular organism to avoid a rejection under 35 US.C. § 101). Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure. See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998).

Dependent claims 15-18 and 21 are also rejected under 35 USC 101 for being dependent on rejected parent claim 13 that is directed to signal per se.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150269244 A1 (Qamar) in view of US 20140074738 A1 (Thankappan) in view of US 20090138314 A1 (Bruce) in further view of NPL: Alpaydin, Introduction to Machine Learning, 2nd ed., Cambridge, the MIT Press (2010) (Alpaydin).

As per claims 1, 7, and 13, 
Qamar teaches, 
aggregating, by one or more processors (FIG. 8, item 810), sample data regarding a plurality of factors associated with employment of employees, wherein the sample data is obtained from information gathering (FIG. 1, item 110, ¶ [0049] “organization data”),
performing, by one or more processors, iterative analysis on the data with machine learning (¶ [0102] “clustering analysis”) to construct with modeling a predictive model (FIG. 1, item 114, ¶ [0054] “regression model”),
populating, by one or more processors using the predictive model, a database with predicted employment values for predefined geographic regions (¶ [0056] “the calculated performance metric … the employees may be aggregated”, “The aggregated employees may correspond to: … a location” FIG. 9, item 900, ¶ [0093] “data structure”), 

Qamar does not explicitly teach, however, Thankappan teaches, 
converting, by one or more processors with indexing, the predicted employment values in the database into percentages of observed employment values for the predefined geographic regions over a specified time period to create indices of workforce elasticity for each geographic region (FIG. 6, item 635, ¶ [0072]-[0073] “talent availability ration”, FIG. 8, ¶ [0075] “talent index”).
It would have been obvious before the effective file date to provide workforce predictor of Thankappan in Qamar. The motivation would be to improve work force optimization.

Bruce teaches, 
rank ordering, by one or more processors with ranking, the predefined geographic regions according to their indices of workforce elasticity (¶ [0021], [0060]).
It would have been obvious before the effective file date to order geographic area based employment data index(es) of Bruce in Qamar. The motivation would be to improve work force optimization based on geographic data.

Alpaydin teaches, 
wherein the iterative analysis is performed by selecting and applying a predictive algorithm from a plurality of predictive algorithms to find patterns in the sample data, wherein the predictive model is constructed based on the patterns (p. 172 “k-nn is the nearest neighbor classifier where k = 1 and the input is assigned to the class of the nearest pattern”),
testing, by one or more processors, the predictive model with test data (pp. 37-40, p. 40 “We simulate this by dividing the training set we have into two parts. We use one part for training (i.e., to fit a hypothesis), and the remaining validation set part is called the validation set and is used to test the generalization ability”), 
controlling how fast the predictive model learns patterns (p. 257 “adaptive learning rate”) and which patterns to identify and analyze (p. 134 “if time is critical, one can subsample and use a subset of "landmark points" to make the algorithm faster”) by changing hyper parameters of the predictive algorithm based on test results (p. 83 “That is, we look for Wi that both decrease error and are also as close as possible to 0 … That is, having such a prior is equivalent to forcing parameters to be close to 0”), 
randomizing test data and training data, retraining the predictive model with the changed predictive algorithm and randomized training data (p. 40 “the training data we use is a random sample, that is, for the same application, if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error. Or if we have a fixed set which we divide for training, validation, and test, we will have different errors depending on how we do the division”), 
retesting the retrained predictive model and deploying the retested predictive model based on a successful retest (p. 40 “if we collect data once more, we will get a slightly different dataset, the fitted h will be slightly different and will have a slightly different validation error).
It would have been obvious before the effective file date to order geographic fine tune a training algorithm of Alpaydin in Qamar. The motivation would be to improve a predictive model of work force optimization.

Qamar also teaches, a computer system (FIG. 7, item 700),
a computer-readable storage media (¶ [0091]),
first, second, third, fourth, and fifth program codes (¶ [0091]).

As per claims 2, 8, and 14, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 
Qamar does not explicitly teach, however, Thankappan teaches, 
comparing, by one or more processors, the rank ordering of workforce elasticity for the predefined geographic regions to observed relative workforce elasticity of said regions over a second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio … to the change in the position metrics versus after the change” teaches updating the talent availability ratio (which includes a comparison of predictive vs observed employment metrics within region(s) per. ¶ [0073]) in realtime),
updating, by one or more processors, the predictive model using machine learning incorporating the updated sample data for the second specified time period (¶ [0076] “the results 705 may be dynamically updated in real time. The results 705 section provides a comparison of the talent availability ratio” teaches updating the results in real time).
It would have been obvious before the effective file date to provide workforce predictor of Thankappan in Qamar. The motivation would be to improve work force optimization.

Qamar does not explicitly teach, however, Bruce teaches, 
aggregating, by one or more processors, updated sample data over the second specified time period (¶ [0150] “A database manager periodically updates the database by the raw-data parsing of plain-text data formats from the agency servers”, ¶ [0189] “Data is updated monthly” teaches updating the employment data (processed), ).
It would have been obvious before the effective file date to order geographic area based employment data index(es) of Bruce in Qamar. The motivation would be to improve work force optimization based on geographic data.

Qamar also teaches first, second, third, fourth, fifth, sixth, seventh, and eighth program codes (¶ [0091]).

As per claims 3, 15, 19, and 21, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claims 1, 2, and 14. Qamar teaches, 
wherein categories of data applied to the machine learning predictive modeling include at least one of (¶ [0102]).

Bruce teaches, rate of change in number of employees in a predefined geographic region (¶ [0013]).
It would have been obvious before the effective file date to order geographic area based employment data index(es) of Bruce in Qamar. The motivation would be to improve work force optimization based on geographic data.

As per claims 4, 10, and 16, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 
Qamar does not explicitly teach, however, Alpaydin teaches, 
wherein the machine learning comprises supervised learning (p. 11 “In supervised learning, the aim is to learn a mapping from the input to an output whose correct values are provided by a supervisor.”).
It would have been obvious before the effective file date to order geographic fine tune a training algorithm of Alpaydin in Qamar. The motivation would be to improve a predictive model of work force optimization.

As per claims 5, 11, and 17, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 
Qamar does not explicitly teach, however, Alpaydin teaches, 
wherein the machine learning comprises unsupervised learning (p. 11 “In unsupervised learning, there is no such supervisor and we only have input data.”).
It would have been obvious before the effective file date to order geographic fine tune a training algorithm of Alpaydin in Qamar. The motivation would be to improve a predictive model of work force optimization.

As per claims 6, 12, and 18, combination of Qamar, Thankappan, Bruce, and Alpaydin teach all the limitations of claim 1. 
Qamar does not explicitly teach, however, Alpaydin teaches, 
wherein the machine learning uses reinforcement learning to construct the predictive model (page 13 “the machine learning program should be able to assess the goodness of policies … Such learning methods are called reinforcement learning algorithms”).
It would have been obvious before the effective file date to order geographic fine tune a training algorithm of Alpaydin in Qamar. The motivation would be to improve a predictive model of work force optimization.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Qamar in view of Thankappan in view of Bruce in view of Alpaydin in further view of US 20110270779 A1 (Showalter).

As per claims 9 and 20, combination of Qamar, Thankappan, Bruce, and Vial teach all the limitations of claims 7 and 8. 
Qamar does not explicitly teach, however, Showalter teaches, wherein the one or more processors comprise aggregated graphical processor units (GPU) (¶ [0191]).
It would have been obvious before the effective file date to utilize GPU of Showalter in Qamar. The motivation would be to improve a predictive model of work force optimization with optimized hardware.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROCK E TURK whose telephone number is (571)272-5626. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II can be reached on 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROCK E TURK/Examiner, Art Unit 3692                                                                                                                                                                                                        /DAVID P SHARVIN/Primary Examiner, Art Unit 3692